FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2015 CERAGON NETWORKS LTD. (Translation of registrant’s name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registration in connection with Rule 12g3(b): 82 - Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CERAGON NETWORKS LTD. Date: August 13, 2015 By: /s/Doron Arazi Name: Doron Arazi Title: Executive Vice President and Chief Financial Officer Exhibit Description Exhibit A – CERAGON NETWORKS REPORTS SECOND QUARTER 2 - 2 -
